Citation Nr: 0740287	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-13 605	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during military service.

2.  Credible supporting evidence to support the occurrence of 
the in-service stressor of grenade explosion and death of 
"V" which the veteran alleges to have experienced has been 
submitted.

3.  The veteran's PTSD has been shown to be the result of a 
verified stressful event which occurred during his period of 
active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran's 
PTSD was the result of events he experienced during service.  
Because the claim of service connection for PTSD on appeal is 
being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as 
any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, and after resolving all 
reasonable doubt in favor of the veteran, the Board concludes 
that the veteran is entitled to service connection for PTSD.  
At the outset, the Board finds that although the veteran 
served in Vietnam from June 1968 to June 1969, the evidence 
of record does not show that the veteran engaged in combat 
with the enemy during active service.  The veteran's duties 
as verified by service personnel records have not been 
recognized as proof of combat.  In this regard, the veteran's 
service records list his military occupational specialties as 
light vehicle truck driver and water supply specialist.  
Further, his service records did not show that he received 
any awards or decorations indicative of combat service, such 
a Bronze Star with V Device or Purple Heart.  The Board does 
note that he received the National Defense Service Medal, 
Vietnam Campaign Medal, and Vietnam Service Medal; however, 
these medals are not indicative of combat.  Although the 
Board acknowledges the veteran's statements in his April 2005 
Form 9 that all of Vietnam was a war zone and that he was 
fired upon as a supply truck driver, the veteran's statements 
alone are not sufficient to prove combat.  As such, the Board 
finds that the veteran is not shown to have engaged in combat 
with the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Board finds that 
there is credible supporting evidence that at least one of 
the veteran's stressors actually occurred.  In a July 2003 
statement, the veteran listed his stressors as witnessing a 
sergeant getting his leg blown off in a mine sweep, shooting 
a woman after being fired upon by a nearby village while his 
convoy was getting water, a mortar grenade hitting his bunker 
and killing a man with the last name "V" between August and 
October 1968, witnessing eighteen soldiers burn when a cargo 
plane caught fire, and seeing a dead body when helping to 
clean up after Hurricane Camille.  The veteran contended that 
he developed PTSD symptoms as a result of these incidents.  

In November 2004, USASCRUR noted that the veteran's unit was 
located in Chu Lai for the duration of the time he was in 
Vietnam.  USASCRUR verified that a soldier was killed in a 
grenade incident in August 1968 at LZ Dottie and another 
solider was killed by multiple fragmentation wounds in August 
1968 in Quang Tri Province in I Corps.  Both soldiers were 
noted to be personnel assigned to companies that went out 
with the veteran's company, Headquarters and Headquarters 
Company (HHC) 39th Engineer Battalion.  The Board finds it 
significant that although the solider who was killed at LZ 
Dottie did not have the exact name that the veteran recalled, 
his last name was very similar.  The Board is cognizant of 
the holding of Pentecost v. Principi, 16 Vet. App. 124 
(2002), wherein the Court pointed out that corroboration of 
every detail of a stressor under such circumstances, such as 
the veteran's own personal involvement, is not necessary.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997).  In this 
regard, the veteran listed a stressor (solider with last name 
"V" that was blown up in a grenade attack between August 
and October 1968) and USASCRUR verified a very similar event 
(solider with last name "V" that was killed in a grenade 
explosion in August 1968 when assigned to a company that 
worked with the veteran's unit).  Therefore, the Board finds 
that, after resolving all reasonable doubt in favor of the 
veteran, that sufficient credible evidence has been submitted 
to verify the veteran's stressor of grenade explosion.  

Additionally, the veteran has been diagnosed with PTSD.  
Importantly, the veteran's VA treatment records reflected 
that the veteran was diagnosed with PTSD in February 2003.  
In a January 2003 VA mental health assessment during which 
the veteran was talking about his Vietnam stressors, he 
reported that he saw his good friend get blown up.  The 
veteran also reported experiencing the following traumatic 
events during Vietnam:  that he vividly recalled the death of 
a woman that was shot during a firefight, that many soldiers 
were wounded and killed the first time out, and the death of 
GIs.  Although the veteran did not specifically list the 
death of "V" during a grenade attack as a stressor, the 
Board notes that his stressors of seeing a good friend 
getting blown up and death of many soldiers are not 
inconsistent with that event.  As such, the Board finds that 
after resolving all reasonable doubt in favor of the veteran, 
that that evidence shows a medical link between the veteran's 
PTSD and his verified in-service stressor.  Therefore, the 
veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


